PD-1184-15
                                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                                      AUSTIN, TEXAS

       Dallas County                                                                               Transmitted 12/17/2015 11:21:15 AM
                                                                                                     Accepted 12/17/2015 11:42:33 AM
                                                                                                                       ABEL ACOSTA
       Public Defender’s Office                                                                                                CLERK


                                                                                 Notice of Substitution of Counsel

December 17, 2015


Abel Acosta, Clerk
Court of Criminal Appeals
                                                                                              December 17, 2015
P.O. Box 12308
Austin, TX 78711


RE:        Robert Garrett v. The State of Texas
           Court of Criminal Appeals No.        PD-1184-15
           Court of Appeals No.                 05-13-00883-CR
           Trial Court No.                      F10-52395-R


Dear Mr. Acosta,

      Please be advised that Kathleen Walsh will be retiring from the Dallas County Public
Defender’s Appellate Division, effective December 31, 2015.

      Effective today, until a replacement attorney can be hired to assume responsibility for Ms.
Walsh’s docket, I am replacing Ms. Walsh as the attorney of record in the above case and cause
number.

        I would be appreciative if the attorney’s names could be changed on your records and lists of
notifications. Please let me know if you require any additional information. Thank you for your
assistance in this matter.

                                                                             Respectfully,

                                                                             /s/ Katherine A. Drew
                                                                             Katherine A. Drew
                                                                             Assistant Public Defender
                                                                             Chief, Appellate Division


cc:        Kathleen Walsh, Dallas County Public Defender’s Appellate Division
           Lori Ordiway, Dallas County Criminal District Attorney’s Office, Appellate Section



      133 N. Riverfront Blvd., 9th Floor, LB 2   Dallas Texas 75207-4313   Phone: (214) 653-3550    Fax: (214) 653-3539